Exhibit 10.51

 

AGREEMENT TO ASSIGN LEASE AND SUBLEASE

 

This Agreement to Assign Lease and Sublease (“Agreement”) is dated as of this
26th day of January 2005 (the “Execution Date”), by and between 100 Spear Street
Owners Corporation, a Delaware corporation (“Landlord”), and BroadVision, Inc.,
a Delaware corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                   Landlord and Tenant have previously entered
into that certain Office Lease by and between Landlord and Tenant dated
December 1, 2000 (the “Lease”), under which Tenant leases from Landlord
approximately 10,177 Rentable Square Feet consisting of the entire 17th Floor of
the Building.  Pursuant to ARTICLE 21 of the Lease, Tenant provided Landlord the
Deposit in the amount of Three Hundred Twenty-Five Thousand Six Hundred
Sixty-Four Dollars ($325,664.00) in the form of Letter of Credit issued by
Silicon Valley Bank (the “Security Deposit Letter of Credit”).  A true and
complete copy of the Lease is attached to this Agreement as Exhibit A.  All
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Lease.

 

B.                                     BroadVision subleased the Premises to
Freeman, Sullivan & Co., a California corporation (“Subtenant”), pursuant to a
Sublease dated February 11, 2002 (the “Sublease”) between Tenant and Subtenant.
Pursuant to the Sublease, Subtenant delivered to Tenant a cash security deposit
in the amount of $21,202.08 (the “Subtenant Security Deposit”).  A copy of the
Sublease is attached hereto as Exhibit B.  Pursuant to Section 14 of the
Sublease, Tenant provided Subtenant with a letter of credit in the amount of Two
Hundred Thousand Dollars ($200,000) that Subtenant could draw down on in the
event the Lease is terminated prior to the end of the Sublease (the “Sublease
Letter of Credit”).

 

C.                                     Concurrently with the execution of this
Agreement, Tenant has provided and delivered to Landlord, as beneficiary, the
Letter of Credit (as defined in Paragraph 2.A below).

 

D.                                    Concurrently with the execution of this
Agreement, Tenant has also paid to Landlord the additional sum of One Hundred
Fifty-Five Thousand, Three Hundred Eighty-Six Dollars and Fifty-Six Cents
($155,386.56) representing (i) all Base Rent and Additional Rent (as those terms
are defined in the Sublease) due under the Sublease received by Tenant from
Subtenant with respect to months of July, 2004 through January , 2005, as
required by Paragraph 2.B below (the “Sublease Payment”).

 

E.                                      Concurrently with the execution of this
Agreement, Tenant has paid to Landlord the additional sum of Three Hundred
Twenty Two Thousand Six Hundred Sixteen Dollars Even ($322,616.00), representing
the first Assignment Fee Installment Amount (as defined in Paragraph 2(a)
below).

 

G.                                     On terms and conditions further described
in this Agreement, the parties have agreed that Tenant will assign and Landlord
will assume all of Tenant’s interest in the Lease effective (retroactively) as
of June 30, 2004 (the “Lease Assignment Effective Date”) and that Tenant will
assign to Landlord, and Landlord will assume, all of Tenant’s right, title,
interest and obligations under the Sublease as of the Lease Assignment Effective
Date, all in consideration of the payment of certain sums by Tenant to Landlord
and other promises made herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.                                       Assignment of Lease and Sublease.

 

(a)                                  Effective as of the Lease Assignment
Effective Date, and subject to the terms, conditions and provisions of this
Agreement and conditioned upon the performance by Tenant of its obligations
hereunder, Tenant hereby assigns, sells, transfers, sets over and delivers to
Landlord all of Tenant’s estate, right, title and interest, as tenant, in, to
and under the Lease and the Premises, and Landlord hereby accepts such
assignment and assumes, and agrees to perform, pay and discharge all terms,
covenants, conditions and obligations of Tenant as tenant under the Lease from
and after the Lease Assignment Effective Date.  Notwithstanding the foregoing,
Tenant shall remain obligated under the Lease to pay to Landlord, as landlord
under the Lease, all amounts owing by the tenant under the Lease to the extent
arising or accruing prior to the Lease Assignment Effective Date, including, but
not limited to, “Tenant’s Percentage Share” of “Operating Expenses” and
“Property Taxes” and all other “Additional Rent,” as those terms are defined in
the Lease.  Notwithstanding that Landlord holds fee title to the Building and
the real property upon which the Building is located, it is the express intent
of Landlord and Tenant that the assignment of Tenant’s interest in the Lease to
Landlord not effect a merger of the leasehold estate into the fee.  Landlord
agrees not to terminate the Lease unless either (x) the Sublease is terminated
in accordance with its terms for default by Subtenant or (y) Subtenant has
returned the Sublease Letter of Credit to Tenant with no draw down thereon.

 

(b)                                 Effective as of the Lease Assignment
Effective Date, and subject to the terms, conditions and provisions of this
Agreement and conditioned upon the performance by Tenant of its obligations
hereunder, Tenant hereby assigns, sells, transfers, sets over and delivers to
Landlord all of Tenant’s estate, right, title and interest, as sublandlord, in,
to and under the Sublease (and any security deposits held by Tenant under the
Sublease (which Tenant shall pay to Landlord on the Execution Date)), and
Landlord hereby accepts such assignment and assumes, and agrees to perform, pay
and discharge all terms, covenants, conditions and obligations of Tenant, as
sublandlord, under the Sublease arising or accruing from and after the Lease
Assignment Effective Date.  On the Execution Date, Tenant shall provide to
Landlord an estoppel certificate duly executed by the Subtenant, in
substantially the form attached hereto as Exhibit D.

 

2.                                       Consideration.  As consideration for
the parties’ respective promises and the releases contained herein, Landlord and
Tenant agree as follows:

 

(a)                                  Lease Assignment Fee.  Tenant shall pay to
Landlord the sum of One Million Two Hundred Ninety Thousand Four Hundred Sixty
Four Dollars Even ($1,290,464.00) (the “Assignment Fee”) as further described in
this Paragraph 2(a).  Tenant shall pay the Assignment Fee in four equal
installments of Three Hundred Twenty Two Thousand Six Hundred Sixteen Dollars
Even ($322,616.00) each (the “Assignment Fee Installment Amount”) on each of (i)
the Execution Date (such payment having been received by Landlord concurrently
with Landlord’s execution of this Agreement), (ii) January 15, 2005, (iii)
April 15, 2005 and (iv) July 15, 2005, each such payment being referred to as an
“Assignment Fee Installment”, and each such payment date being referred to
herein as an “Assignment Fee Installment Date”.  Payment of the Assignment Fee
attributable to the final three (3) Assignment Fee Installments will be made by
an irrevocable standby letter of credit (the “Letter of Credit”).  The Letter of

 

2

--------------------------------------------------------------------------------


 

Credit shall (x) comply with the requirements of Paragraph 3 below and (y) be
delivered to Landlord concurrently with delivery of this Agreement and the first
Assignment Fee Installment Amount on the Execution Date.

 

(b)                                 Payment of Subrent Received After Lease
Assignment Effective Date.  In addition to the Assignment Fee, Tenant shall also
pay to Landlord on the Execution Date the sum of One Hundred Fifty-Five
Thousand, Three Hundred Eighty-Six Dollars and Fifty-Six Cents ($155,386.56)
representing all Base Rent and Additional Rent (as those terms are defined in
the Sublease) due under the Sublease received by Tenant from Subtenant with
respect to months of July, 2004 through January, 2005.  Except as provided in
this Paragraph 2(b), Tenant shall not owe any Monthly Rent or Additional Rent
under the Lease or any Base Rent or Additional Rent under the Sublease with
respect to any period after the Lease Assignment Effective Date. 
Notwithstanding the foregoing, if after the Execution Date Tenant receives from
Subtenant any Base Rent and/or Additional Rent for periods after December 2004,
Tenant will promptly deliver such rent to Landlord.

 

(c)                                  Return of Lease Security Deposit.  Upon
Tenant’s delivery to Landlord of the First Assignment Fee Installment, the
Sublease Rent pursuant to Section 2(b) above and the Letter of Credit, Tenant
will be entitled to a return of the Deposit (as defined in the Lease) by way of
cancellation of the Security Deposit Letter of Credit originally delivered by
Tenant to Landlord pursuant to the Lease.  On the Execution Date, Landlord will
deliver to Tenant a letter, in substantially the form attached hereto as Exhibit
C, instructing the bank which issued the Letter of Credit to cancel the Security
Deposit Letter of Credit.  Such letter will be on Landlord’s letterhead and
signed by such officer(s) of Landlord as said bank requires signatories of such
a cancellation letter.

 

(d)                                 Conditions Precedent.  For avoidance of
doubt, if any of the conditions precedent to the assignment of the Lease
pursuant to this Agreement do not timely occur as of the Execution Date, in
addition to any other remedy that Landlord may have at law or in equity,
Landlord will have the right, at Landlord’s option, to rescind this Agreement
and Tenant’s assignment of Tenant’s interest in the Lease to Landlord.

 

3.                                       Letter of Credit.

 

(a)                                  Generally.  The Letter of Credit shall be
in the initial aggregate face amount of Nine Hundred Sixty Seven Thousand Eight
Hundred Forty Eight Dollars Even ($967,848.00) and shall be issued by a bank
(the “Issuing Bank”) selected by Tenant and approved in writing by Landlord
provided that such bank (i) accepts deposits and maintains accounts, (ii) has a
local Bay Area office that will negotiate a letter of credit and whose deposits
are insured by the FDIC, and (iii) maintains a long term issuer rating of no
less than A3 as reported by Moody’s Investors Service (the “Minimum Acceptable
Rating”).  Landlord agrees that Silicon Valley Bank, the issue of the Security
Deposit Letter of Credit, meets the foregoing requirements.

 

(b)                                 Terms  The Letter of Credit shall be issued
for a term commencing as of the date of issuance through October 15, 2005 and
shall be in a form and with such content reasonably acceptable to Landlord.  The
Letter of Credit shall be transferable (and must permit multiple transfers),
irrevocable and unconditional, so that Landlord, or its successor(s) in
interest, may at any time draw on the Letter of Credit against sight drafts
presented by Landlord,

 

3

--------------------------------------------------------------------------------


 

accompanied by Landlord’s statement, made under penalty of perjury, that said
drawing is in accordance with the terms and conditions of this Agreement; no
other document or certification from Landlord shall be required to negotiate the
Letter of Credit and the Landlord may draw on any portion of the then uncalled
upon amount thereof without regard to and without the Issuing Bank inquiring as
to the right or lack of right of the holder of said Letter of Credit to effect
such draws or the existence or lack of existence of any defenses by Tenant with
respect thereto.  The Letter of Credit shall not be mortgaged, assigned or
encumbered in any manner whatsoever by Tenant.

 

(c)                                  Independent Contract.  Tenant acknowledges
and agrees that the Letter of Credit constitutes a separate and independent
contract between Landlord and the Issuing Bank, that Tenant is not a third party
beneficiary of such contract, and that Landlord’s claim under the Letter of
Credit for the full amount due and owing thereunder shall not be, in any way,
restricted, limited, altered or impaired by virtue of any provision of the
Bankruptcy Code.

 

(d)                                 Transfer of the Letter of Credit.  The
Letter of Credit shall be transferable to any of the following parties: (i) any
secured or unsecured lender of Landlord, (ii) any assignee, successor,
transferee or other purchaser of all or any portion of the Premises, or any
interest in the Premises, (iii) any partner, shareholder, member or other direct
or indirect beneficial owner in Landlord.  Further, Landlord shall have the
right to assign or transfer the Letter of Credit to its grantee, assignee or
transferee of the Premises; and in the event of any sale, assignment or
transfer, the landlord so assigning or transferring the Letter of Credit shall
have no liability to Tenant for the return of the Letter of Credit, and Tenant
shall look solely to such grantee, assignee or transferee for such return, so
long as such grantee, assignee or transferee assumes in writing all of
Landlord’s obligations with respect to the Letter of Credit.  The terms of the
Letter of Credit shall permit multiple transfers of the Letter of Credit. 
Tenant shall use its best efforts to cooperate with Landlord and the Issuing
Bank to effect the transfer(s) of the Letter of Credit and Tenant shall be
responsible for all costs of the Issuing Bank associated therewith.

 

(e)                                  Draws on Letter of Credit.  Landlord shall
draw against the Letter of Credit for each of the second through fourth
Assignment Fee Installments on or after each applicable Assignment Fee
Installment Date,

 

4.                                       Surrender of Keys.  On or before the
Execution Date, Tenant shall deliver to Landlord all of the keys or other access
devices to the Premises and to any other locked areas which are part of the
Premises, and the keys or other access devices to the Premises which are in
Tenant’s possession, if any.

 

5.                                       Prorations.  Except as otherwise
provided herein, and provided that Tenant timely delivers the first (1st)
Assignment Fee Installment, Tenant shall be responsible for its share of
additional monthly rent under Section 3.1 of the Lease (the “Lease Additional
Rent”) with respect to the Premises, including all Operating Expenses and
Tenant’s Percentage Share of all Property Taxes accruing through the Lease
Assignment Effective Date and Tenant shall not be responsible for such costs
accruing after the Lease Assignment Effective Date.  Tenant may have already
paid a portion of such Lease Additional Rent that relates to periods after the
Lease Assignment Effective Date and, within ten (10) business days after the
Execution Date, Tenant and Landlord shall use commercially reasonable efforts to
prepare a schedule of prorations covering as many items to be prorated as
practicable.  To the extent that such schedules show that Tenant has underpaid
on account of Lease Additional Rent as of the Lease Assignment

 

4

--------------------------------------------------------------------------------


 

Effective Date, such underpayment shall be paid by Tenant to Landlord within
five (5) working days after Tenant’s receipt of such schedule; to the extent
that such schedule shows that Tenant has overpaid on account of Lease Additional
Rent as of the Lease Assignment Effective Date, Tenant shall not be entitled to
any reimbursement for such overpayment until the final accounting for the
calendar year 2004 has been prepared and the annual reconciliation of Lease
Additional Rent has been determined in accordance with the terms of the Lease as
though the Lease were in effect as of such date.  With respect to Lease
Additional Rent for the calendar year 2004, Landlord shall deliver the statement
required by Paragraph 4.5 of the Lease and Landlord shall refund any excess or
Tenant shall pay any deficiency in accordance with such Paragraph.  To the
extent that such prorations have not been completed prior to the Execution Date,
Tenant and Landlord agree to cooperate and to use commercially reasonable
efforts to complete such prorations no later than thirty (30) days thereafter,
except for any annual reconciliation of Additional Rent payable under the Lease
which cannot be completed until the final accounting for the calendar year 2004
has been prepared.  Tenant shall also remain responsible for all of Tenant’s
indemnification and other obligations which expressly survive assignment of the
Lease but only with respect to matters arising or occurring on or before, and
determinable as of, the Lease Assignment Effective Date.

 

6.                                       Representations and Warranties by
Tenant.  Tenant hereby represents and warrants to Landlord as of the Execution
Date: (a) Tenant has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein that are to be executed by
Tenant, and to consummate the transactions contemplated hereby; and the
individuals executing this Agreement and the instruments referenced herein on
behalf of Tenant have the legal power, right, and actual authority to bind
Tenant to the terms and conditions hereof and thereof; (b) any and all required
consents to or approvals for Tenant executing this Agreement, whether required
by Tenant’s internal policies, by third parties or otherwise, have been
obtained; (c) this Agreement and the Lease are binding obligations of Tenant,
enforceable in accordance with their terms; and (d) Tenant is the sole lawful
tenant under the Lease, and, except for the Sublease, Tenant has not sublet,
assigned, conveyed, encumbered or otherwise transferred any of the right, title
or interest of Tenant under the Lease arising from its use or occupancy of the
Premises, and no other person or entity other than Subtenant has any right,
title or interest in the Lease or the Premises or the right to occupy or use all
or any part of the Premises.

 

7.                                       Representations and Warranties of
Landlord.  Landlord hereby represents and warrants to Tenant as of the Execution
Date:  (a) Landlord has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein that are required to be executed
by Landlord, and to consummate the transaction contemplated hereby and the
individuals executing this Agreement and the instruments referenced herein on
behalf of Landlord have the legal power, right and actual authority to bind
Landlord to the terms and conditions hereof and thereof; (b) any and all
required consents or approvals to Landlord executing this Agreement, whether
required by Landlord’s internal policies, by third parties or otherwise, have
been obtained; and (c) this Agreement and the Lease are binding obligations of
Landlord, enforceable in accordance with their terms.

 

8.                                       Mutual Releases.

 

(a)                                  Effective as of the Lease Assignment
Effective Date, Tenant remises, releases, quitclaims and surrenders to Landlord,
its successors and assigns, the Lease and all of

 

5

--------------------------------------------------------------------------------


 

the estate and rights of Tenant in and to the Lease and the Premises, and Tenant
forever releases and discharges Landlord from any and all claims, demands or
causes of action whatsoever against Landlord or its successors and assigns
arising out of or in connection with the Premises or the Lease and forever
releases and discharges Landlord from any obligations to be observed or
performed by Landlord under the Lease after the Lease Assignment Effective Date.

 

(b)                                 Landlord agrees to accept the assignment of
the Lease and delivery of the Premises subject to the Sublease from and after
the Lease Assignment Effective Date and, effective as of the Lease Assignment
Effective Date, forever releases and discharges Tenant from any obligations to
be observed and performed by Tenant under the Lease after the Lease Assignment
Effective Date, provided that Tenant has satisfied, performed and fulfilled all
of the agreements set forth in this Agreement, and each of the representations
and warranties set forth in Section 6 above are true and correct.  This release
is limited to the matters described in the preceding sentence.

 

(c)                                  It is understood by Landlord and Tenant
that the facts with respect to which this limited release is given may hereafter
turn out to be other than or different from the facts in that connection now
known to it or believed by it to be true, and that each of Landlord and Tenant
therefore expressly assumes the risk of the facts turning out to be different
and agrees that the foregoing limited release shall be in all respects effective
and not subject to termination or rescission as a result of such difference in
facts.  These releases shall bind all persons or entities claiming any rights
under or through Landlord or Tenant, whether as stockholders or otherwise.

 

Waiver of  California Civil Code § 1542.  Each party has read and understands
the contents of section 1542 of the Civil Code of the State of California, and,
to the extent of the releases provided herein, Tenant and Landlord each hereby
expressly waive that section and the benefits thereof.  Section 1542 reads as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

  /s/WEM

 

  /s/KF

 

Initials of Landlord

Initials of Tenant

 

9.                                       Indemnity.  Notwithstanding anything
contained in this Agreement to the contrary, Tenant shall indemnify, defend
(with counsel approved by Landlord) and hold Landlord harmless from and against
any and all liabilities, obligations, damages, penalties, claims, costs, charges
and expenses (including, without limitation, reasonable attorneys’ fees) which
may be imposed upon, incurred by, or asserted against Landlord and arising,
directly or indirectly, out of or in connection with the use, possession,
occupancy, condition, operation or maintenance of the Premises or any part
thereof by Tenant or any of its assignees, subcontractors (including Subtenant),
agents, contractors, employees or invitees prior to and including the Execution
Date, any act or omission of Tenant or any of its assignees, subcontractors
(including Subtenant), agents, contractors, employees or invitees, or any
failure on the part of Tenant to perform or comply with any of the covenants,
agreements, terms or conditions contained in the Lease or this Agreement to be
observed or performed by Tenant.

 

6

--------------------------------------------------------------------------------


 

10.                                 Condition Precedent.  Notwithstanding
anything to the contrary contained herein, this Agreement and the parties’
respective obligation hereunder are subject to the closing of the Securities
Offering.  Tenant will provide Landlord and Subtenant with written notice when
the Securities Offering has closed.  If the Effective Date does not occur within
ten (10) business days after the last date on which a party signed this
Agreement, then this Agreement shall automatically terminate and be of no force
or effect, and Tenant will, within ten (10) business days after Landlord’s
delivery of an invoice therefor, reimburse Landlord as additional Rent under the
Lease, for all costs of Landlord (including, without limitation, reasonable
attorneys’ fees and costs) associated with the review and negotiation of this
Agreement.

 

11.                                 Miscellaneous.

 

(a)                                  Notices.  Unless otherwise expressly
provided herein, all notices or other communications required or permitted
hereunder shall be in writing, and shall be personally delivered (including by
means of professional messenger service) or sent by reputable overnight courier
service, and shall be deemed delivered (i) if delivered personally, on the date
of delivery, provided that if such delivery is a weekend or holiday, or if such
delivery occurs after 4:00 p.m. on the date of delivery, then such notice will
be deemed delivered on the next succeeding business day, and (ii) if delivered
via overnight courier, on the business day next succeeding deposit with such
carrier.

 

If to Landlord:

 

100 Spear Street Owners Corporation
c/o Morgan Stanley Real Estate Advisors
555 California Street, Suite 2200
San Francisco, CA 94104

 

 

 

with a copy to:

 

Jones Lang LaSalle
100 Spear Street, Suite 330
San Francisco, CA 94105

 

 

 

 

 

 

If to Tenant:

 

BroadVision, Inc.
585 Broadway
Redwood City, California 94063
Attention: Chief Financial Officer

 

 

 

with a copy to:

 

BroadVision, Inc.
585 Broadway
Redwood City, California 94063
Attention: Legal Department

 

(b)                                 Partial Invalidity.  If any term or
provision of this Agreement or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable (other than
provisions going to the essence of this Agreement), the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Waivers.  No waiver of any breach of any
covenant or provision herein contained shall be deemed a waiver of any preceding
or succeeding breach thereof, or of any other covenant or provision herein
contained.  No extension of time for performance of any obligation or act shall
be deemed an extension of the time for performance of any other obligation or
act.

 

(d)                                 Survival.  The covenants, agreements,
representations and warranties made herein shall survive the Lease Assignment
Effective Date and the Execution Date.

 

(e)                                  Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the permitted successors
and assigns of the parties hereto.

 

(f)                                    Entire Agreement.  This Agreement
(including all Exhibits attached hereto) is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect thereto. 
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument signed by the
parties.  The parties do not intend to confer any benefit hereunder on any
person, firm or corporation other than the parties hereto.

 

(g)                                 Time of the Essence.  Tenant and Landlord
hereby acknowledge and agree that time is of the essence with respect to each
and every term, condition, obligation and provision hereof.

 

(h)                                 Construction.  Headings at the beginning of
each paragraph and subparagraph are solely for the convenience of the parties
and are not a part of the Agreement.  Whenever required by the context of this
Agreement, the singular shall include the plural and the masculine shall include
the feminine and vice versa.  This Agreement shall not be construed as if it had
been prepared by one of the parties, but rather as if both parties had prepared
the same.  Unless otherwise indicated, all references to paragraphs and
subparagraphs are to this Agreement.  All exhibits referred to in this Agreement
are attached and incorporated herein by this reference.  If the date on which
Landlord or Tenant is required to take any action under the terms of this
Agreement occurs on a Saturday, Sunday or federal or state holiday, then the
action shall be taken on the next succeeding business day.

 

(i)                                     Governing Law.  This Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with
the laws of the State of California.

 

(j)                                     Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which, together, shall constitute one and the same
instrument.

 

(k)                                  Required Actions of Landlord and Tenant. 
Landlord and Tenant agree to execute all such instruments and documents and to
take all actions pursuant to the provisions hereof in order to consummate the
assignments and assumptions herein contemplated and shall use their commercially
reasonable best efforts to consummate the transaction contemplated by this
Agreement in accordance with the provisions hereof.

 

(l)                                     Confidentiality.  Landlord and Tenant
agree to keep the terms and conditions of this Agreement confidential,
disclosing the terms hereof only to the extent

 

8

--------------------------------------------------------------------------------


 

necessary to satisfy the financial reporting disclosure requirements, or as
otherwise may be required by law, regulation or court order.

 

(m)                               Attorneys’ Fees.  If either party should bring
an action to enforce the terms of this Agreement or declare rights under this
Agreement, the prevailing party in such action shall be entitled to reasonable
attorneys’ fees, costs and expenses to be paid by the losing party in such
action.

 

(n)                                 Payments and Deliveries.  By Landlord’s
execution hereof, Landlord acknowledges that (1) Tenant has delivered to
Landlord (x) the Letter of Credit and (y) the Subtenant Security Deposit, and
that (2) Tenant has paid to Landlord (x) the Sublease Payment and (y) the first
Assignment Fee Installment.

 

(o)                                 Incorporating of Recitals.  Recitals A
through F above are incorporated herein by reference.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written hereinabove.

 

LANDLORD:

TENANT:

 

 

100 Spear Street Owners Corporation,

BroadVision, Inc.

a Delaware corporation

a Delaware corporation

 

 

 

 

By:

/s/ Keith Fink

 

By:

/s/ William E. Meyer

 

Name:

Keith Fink

Name:

William E. Meyer

Title:

 VP

Title:

Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASE

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBLEASE

 

EXHIBIT C

 

SECURITY DEPOSIT LETTER OF CREDIT CANCELLATION LETTER

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ESTOPPEL CERTIFICATE

 

100 Spear Street Owners Corp.

c/o Morgan Stanley Real Estate Advisors

555 California Street, Suite 2200

San Francisco, California  94104

 

This certificate is executed by Freeman, Sullivan & Co., Inc. (“Subtenant”) with
the knowledge that 100 Spear Street Owners Corp. (“Landlord”) is relying on the
contents of this certificate in entering into that certain Agreement to Assign
Lease and Sublease by and between Landlord and Broadvision, Inc. (“Tenant”).  In
connection therewith, Subtenant hereby certifies to Landlord that:

 

1.                                       Tenant, as sublandlord, and Subtenant,
as subtenant, entered into that certain Sublease dated as of February      ,
2002 (the “Sublease”), pursuant to which Subtenant subleased from Assignor the
entire Premises (the “Subleased Space”) previously leased by Tenant from
Landlord pursuant to that certain Office Lease dated as of December 1, 2000 and
consisting of approximately 10,177 rentable square feet of space on the
seventeenth (17th) floor of the Building located at 100 Spear Street, San
Francisco, California (the “Building”);

 

2.                                       A true, correct and complete copy of
the Sublease is attached hereto as Exhibit A and there have been no
modifications or amendments to the Sublease, oral or written, and the Sublease
as attached hereto governs the entire relationship and duties between Tenant and
Subtenant in respect of the Subleased Space;

 

3.                                       The Sublease is in full force and
effect;

 

4.                                       Each party to the Sublease has
performed all of its respective obligations required to be performed thereunder
on or prior to the date hereof and no default exists under the Sublease and no
event has occurred that if uncured with the passage of time would result in an
event of default under the Sublease;

 

5.                                       Subtenant is the legal and equitable
owner of the “subtenant’s” entire interest in, to and under the Sublease;

 

6.                                       Subtenant has no claims, offsets,
defenses or counterclaims of any kind or nature whatsoever against Tenant under
the Sublease or against Landlord generally and is not aware of any act or
occurrence that may give rise to any such claims, offsets, defenses or
counterclaims;

 

7.                                       Subtenant has not previously assigned
or encumbered its interest in the Sublease or the Subleased Space;

 

8.                                       Subtenant has not previously sublet any
of the Subleased Space and no party is occupying any of the Subleased Space
other than Subtenant;

 

9.                                       Subtenant has the full power and
authority to execute and deliver this estoppel certificate;

 

1

--------------------------------------------------------------------------------


 

10.                                 The Sublease expires by its terms on
February 19, 2007, and Subtenant has no right to extend the term thereof;

 

11.                                 Subtenant acknowledges that effective
(retroactively) as of June 30, 2004 (the “Effective Date”), Tenant will assign,
transfer and set over to Landlord, and Landlord will accept all of Tenant’s
right, title and interest in, to and under the Lease and the Sublease;

 

12.                                 Subtenant will recognize and attorn to
Landlord as its “Sublandlord” under all of the terms, covenants and conditions
of the Sublease (including, but not limited to those terms, covenants and
conditions of the Lease incorporated therein) from and after the Effective Date
and to look solely to Landlord to perform the obligations of the “Sublandlord”
under the Sublease arising from and after the Effective Date.

 

13.                                 Commencing as of February 1, 2005, Subtenant
will pay rent under the Sublease to Landlord at:

 

100 Spear Street Owners Corp.

c/o Jones Lang LaSalle

100 Spear Street, Suite 330

San Francisco, CA  94105

 

and Subtenant will send any notices to Landlord, as Sublandlord under the
Sublease, to:

 

100 Spear Street Owners Corporation

c/o Morgan Stanley Real Estate Advisors

100 Spear Street, Suite 330

San Francisco, California 94111

Attention:                                  

 

With a copy to:

 

Shartsis, Friese & Ginsburg LLP

One Maritime Plaza, 18th Floor

San Francisco, California  94111

Attention:  Jonathan M. Kennedy

 

 

 

FREEMAN, SULLIVAN & CO., INC.

 

a California corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------